                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 DENNIS MICHAEL MINTUN,
                                               Case No. 1:21-cv-00124-DCN
          Plaintiff,
                                               INITIAL REVIEW ORDER
 vs.                                           BY SCREENING JUDGE

 CORIZON HEALTH, INC., SELAH
 WORLEY, GEN BREWER, and
 RONA SIEGERT,

         Defendants.


       The Complaint of Plaintiff Dennis Michael Mintun was conditionally filed by the

Clerk of Court due to his status as a prisoner and pauper. Dkts. 3, 1. A “conditional filing”

means that Plaintiff must obtain authorization from the Court to proceed. All prisoner and

pauper complaints seeking relief against a government entity or official must be screened

by the Court to determine whether summary dismissal is appropriate. 28 U.S.C. §§ 1915

& 1915A. The Court must dismiss any claims that state a frivolous or malicious claim, fail

to state a claim upon which relief may be granted, or seek monetary relief from a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

       After reviewing the Complaint, the Court has determined that Plaintiff will be

permitted to proceed on his claims against two of the individual defendants.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
                                  REVIEW OF COMPLAINT

   1. Factual Allegations

       Plaintiff asserts that he suffers from serious ongoing back pain, as well as “potential

weakening,” “possible loss of eyesight,” loss of use of his left thumb and wrist in his day-

to-day activities, and serious pain in his left ankle. Dkt. 3, p. 2. Plaintiff asserts that

Defendants have ignored and refused to treat these conditions. He brings Eighth

Amendment claims against the prison medical provider, “Corizon Health, Inc.,” and three

prison health care providers, Selah Worley, Rona Siegert, and Gen Brewer.

   2. Standard of Law

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). For

Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it possible to

bring a cause of action under the Amendments of the United States Constitution.

       The Eighth Amendment to the United States Constitution protects prisoners against

cruel and unusual punishment. To state a claim under the Eighth Amendment, Plaintiff


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
must state facts showing that he is “incarcerated under conditions posing a substantial risk

of serious harm,” or that he has been deprived of “the minimal civilized measure of life’s

necessities” as a result of Defendants’ actions—which is analyzed under an objective

standard. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal quotation marks omitted).

Plaintiff must also allege facts showing that Defendants were deliberately indifferent to his

needs—analyzed under a subjective standard.

       As to the objective standard, the Supreme Court has explained that, “[b]ecause

society does not expect that prisoners will have unqualified access to health care, deliberate

indifference to medical needs amounts to an Eighth Amendment violation only if those

needs are ‘serious.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992).

       The United States Court of Appeals for the Ninth Circuit has defined a “serious

medical need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain; . . . [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual’s daily activities; or the
              existence of chronic and substantial pain.

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled on other grounds,

WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).

       As to the subjective factor, to violate the Eighth Amendment a prison official must

act in a manner that amounts to deliberate indifference, which is “more than ordinary lack

of due care for the prisoner’s interests or safety,” but “something less than acts or omissions

for the very purpose of causing harm or with knowledge that harm will result.” Farmer,


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
511 U.S. at 835. Stated another way, deliberate indifference exists when an “official knows

of and [recklessly] disregards an excessive risk to inmate health or safety,” which means

that an official “must both be aware of facts from which the inference could be drawn that

a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 838.

       Differences in judgment between an inmate and prison medical personnel regarding

appropriate medical diagnosis and treatment are not enough to establish a deliberate

indifference claim. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). Medical

negligence or malpractice alone will not support a claim for relief under the Eighth

Amendment. Broughton v. Cutter Lab, 622 F.2d 458, 460 (9th Cir. 1980). Rather, a

constitutional tort requires the plaintiff show subjective deliberate indifference by bringing

forward facts demonstrating that the defendant acted deliberately, intentionally, or so

recklessly that the conduct can be equated with a desire to inflict harm. See Farmer, 511

U.S. 835-38. Likewise, gross negligence and ordinary negligence are not actionable under

§ 1983, because such actions are not an abuse of governmental power, but rather a “failure

to measure up to the conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327,

332 (1986).

       Only those persons who provided medical treatment or who reviewed the medical

treatment to determine whether it was appropriate can be included as named defendants in

a civil rights action. “Liability under section 1983 arises only upon a showing of personal

participation by the defendant.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

   3. Discussion of Claims Against Corizon

       Plaintiff has named Corizon, the prison’s contracted private medical provider, as a


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
defendant. To bring a § 1983 claim against a private entity performing a government

function, a plaintiff must allege that officials carried out an official policy or unofficial

custom that inflicted the injury at issue. Monell v. Dept. of Soc. Serv. of New York, 436

U.S. 658, 694 (1978); Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012)

(Monell applicable to private entities performing government functions). That is, “[an

entity] can be found liable under § 1983 only where the [entity] itself causes the

constitutional violation at issue.” City of Canton v. Harris, 489 U.S. 378, 385 (1989).

       Under Monell, requisite elements of a § 1983 claim against a municipality or private

entity performing a state function are the following: (1) the plaintiff was deprived of a

constitutional right; (2) the municipality or entity had a policy or custom; (3) the policy or

custom amounted to deliberate indifference to the plaintiff’s constitutional right; and (4)

the policy or custom was the moving force behind the constitutional violation. See Mabe

v. San Bernardino County, Dep't of Pub. Soc. Servs., 237 F.3d 1101, 1110-11 (9th Cir.

2001). All policy-based claims must meet the pleading standards clarified by Twombly and

Iqbal, supra. That is, mere “formulaic recitation of a cause of action’s elements” is

insufficient. Twombly, 550 U.S. at 555.

       Plaintiff has provided insufficient allegations to state a claim against Corizon.

Without specific factual allegations about (1) what the Corizon policies were; (2) what the

Corizon policy makers actually did, and (3) how the policies caused the medical providers

to provide inadequate care, Plaintiff has not stated a claim. For example, he must allege

facts raising a plausible inference that the treatment chosen by the individual medical

providers, or a detrimental delay in provision of treatment, was not due to the providers’


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
own independent decisions regarding how to conservatively treat Plaintiff’s condition,

based on their educational training and work experience—because individual

decisionmaking of that nature is not policy-based. An official’s erroneous act or omission

does not necessarily mean that the entity has a policy encouraging or requiring that act or

omission.

       Plaintiff may amend his Complaint within the deadline specified below to state

additional facts after he has received disclosures from defendants and conducted his own

discovery to determine the reasoning behind the individual defendants’ decisions and acts.

If he has no facts supporting a policy-based claim, he should not include Corizon in the

amended complaint.

   4. Discussion of Claims against Individual Defendants

       Plaintiff brings suit against medical providers Selah Worley, Rona Siegert, and Gen

Brewer. Plaintiff has stated sufficient allegations that Worley and Siegert personally

participated in denial of appropriate treatment to Plaintiff. However, he included Gen

Brewer’s name in the caption of the Complaint, but did not state allegations against her in

the body of the Complaint. He may file an amended complaint including allegations against

this Defendant if he desires.

   5. Supplemental State Law Claims

       Title 28 U.S.C. § 1367 provides that a district court may exercise supplemental

jurisdiction over state claims when they are “so related” to the federal claims “that they

form part of the same case or controversy under Article III of the United States

Constitution.” In other words, the supplemental jurisdiction power extends to all state and


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
federal claims which one would ordinarily expect to be tried in one judicial proceeding.

United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966). The Court will liberally

construe the Complaint to include claims of negligence against the individual defendants,1

but the Court declines to exercise jurisdiction over state law claims against Corizon unless

Plaintiff first states a federal claim upon which relief can be granted against that particular

Defendant.

    6. Conclusion

        Plaintiff may proceed as outlined above. This Order does not guarantee that any of

Plaintiff’s claims will be successful; it merely finds that one or more is colorable, meaning

that the claims will not be summarily dismissed at this stage. This Order is not intended to

be a final or a comprehensive analysis of Plaintiff’s claims, but it is only a determination

that one or more of Plaintiff’s claims is plausible and should proceed to the next stage of

litigation.

                                               ORDER

        IT IS ORDERED:

        1.      Plaintiff’s request for appointment of counsel (contained in the

                Complaint) is DENIED without prejudice. A Disclosure and

                Discovery Order will issue to aid Plaintiff in obtaining his medical




1
  To state a claim for negligence, a plaintiff must provide adequate factual allegations showing the
following: “(1) a duty, recognized by law, requiring the defendant to conform to a certain standard of
conduct; (2) a breach of the defendant's duty; (3) a causal connection between the defendant’s conduct and
the plaintiff’s injury; and (4) actual loss or damage.” Nelson v. Anderson Lumber Co., 99 P.3d 1092, 1100
(Idaho Ct. App. 2004).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
               records. The Court will reconsider appointing counsel at a later date,

               without the need for Plaintiff to file a motion, if it appears that

               appointment of counsel is appropriate.

       2.      Plaintiff may proceed on the Eighth Amendment claims against

               Defendants Worley and Siegert. All other claims against all other

               Defendants are DISMISSED, and Corizon, Inc., and Gen Brewer are

               TERMINATED as parties to this action. If Plaintiff later discovers

               facts sufficient to support a claim that has been dismissed, Plaintiff

               may move to amend the complaint to assert such claims.2

       3.      Defendants Selah Worley and Rona Siegert will be allowed to waive

               service of summons by executing, or having their counsel execute, the

               Waiver of Service of Summons as provided by Federal Rule of Civil

               Procedure 4(d) and returning it to the Court within 30 days. If

               Defendants choose to return the Waiver of Service of Summons, the

               answer or pre-answer motion will be due in accordance with Rule

               12(a)(1)(A)(ii). Accordingly, the Clerk of Court will forward a copy

               of the Complaint (Dkt. 3), a copy of this Order, and a Waiver of

               Service of Summons to the following counsel:



2
  Any amended complaint must contain all of Plaintiff’s allegations in a single pleading; the amended
complaint will replace the original Complaint. Therefore, defendants and claims from the original
Complaint that are not included in the amended complaint will no longer be considered part of this case.
See Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether filed as a matter of course or
upon a motion to amend, must reproduce the entire pleading as amended. The proposed amended pleading
must be submitted at the time of filing a motion to amend.”).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
          a.        Mark Kubinski, Deputy Attorney General for the State of

                    Idaho, Idaho Department of Corrections, 1299 North Orchard,

                    Ste. 110, Boise, Idaho 83706 on behalf of Defendant Rona

                    Siegert.

          b.        J. Kevin West and Dylan A. Eaton, Parsons Behle, 800 W.

                    Main Street, Suite 1300, Boise, ID 83702, on behalf of

                    Defendant Selah Worley.

     4.   Should any entity determine that the individuals for whom counsel for

          the entity was served with a waiver are not, in fact, its employees or

          former employees, or that its attorney will not be appearing for the

          entity or for particular former employees, it should file a notice within

          the CM/ECF system, with a copy mailed to Plaintiff, indicating which

          individuals for whom service will not be waived.

     5.   If Plaintiff receives a notice from Defendants indicating that service

          will not be waived for an entity or certain individuals, Plaintiff will

          have an additional 90 days from the date of such notice to file a notice

          of physical service addresses of the remaining Defendants, or claims

          against them will be dismissed without prejudice without further

          notice.

     6.   The parties must follow the deadlines and guidelines in the Standard

          Disclosure and Discovery Order for Pro Se Prisoner Civil Rights

          Cases, issued with this Order.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
     7.    Any amended pleadings must be submitted, along with a motion to

           amend, within 150 days after entry of this Order.

     8.    Dispositive motions must be filed no later than 300 days after entry of

           this Order.

     9.    Each party must ensure that all documents filed with the Court are

           simultaneously served upon the opposing party (through counsel if the

           party has counsel) by first-class mail or via the CM/ECF system,

           pursuant to Federal Rule of Civil Procedure 5. Each party must sign

           and attach a proper mailing certificate to each document filed with the

           court, showing the manner of service, date of service, address of

           service, and name of person upon whom service was made.

     10.   The Court will not consider ex parte requests unless a motion may be

           heard ex parte according to the rules and the motion is clearly

           identified as requesting an ex parte order, pursuant to Local Rule of

           Civil Practice before the United States District Court for the District

           of Idaho 7.2. (“Ex parte” means that a party has provided a document

           to the court, but that the party did not provide a copy of the document

           to the other party to the litigation.)

     11.   All Court filings requesting relief or requesting that the Court make a

           ruling or take an action of any kind must be in the form of a pleading

           or motion, with an appropriate caption designating the name of the

           pleading or motion, served on all parties to the litigation, pursuant to


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
           Federal Rule of Civil Procedure 7, 10 and 11, and Local Rules of Civil

           Practice before the United States District Court for the District of

           Idaho 5.1 and 7.1. The Court will not consider requests made in the

           form of letters.

     12.   No party may have more than three pending motions before the Court

           at one time, and no party may file a motion on a particular subject

           matter if that party has another motion on the same subject matter

           currently pending before the Court. Motions submitted in violation of

           this Order may be stricken, summarily denied, or returned to the

           moving party unfiled.

     13.   Plaintiff must notify the Court immediately if Plaintiff’s address

           changes. Failure to do so may be cause for dismissal of this case

           without further notice.

     14.   Pursuant to General Order 324, this action is hereby returned to the

           Clerk of Court for random civil case assignment to a presiding judge,

           on the proportionate basis previously determined by the District

           Judges, having given due consideration to the existing caseload.


                                              DATED: June 30, 2021


                                              _________________________
                                              David C. Nye
                                              Chief U.S. District Court Judge



INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
